DETAILED ACTION
Claims 1-6 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites “changes a condition” and “a condition derived from the machining program”.  However, the metes and bounds of the limitation are unclear.  In particular, is the changed condition the same or different from the condition derived from the machining program (e.g., “changes a condition” and “the condition derived from the machining program; or “changes a first condition” and “a second condition derived from the machining program)?
Claim 2 recites the limitation "the end".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “changes a condition”.  However, the metes and bounds of the limitation are unclear.  As described above with respect to a condition in claim 1, is the changed condition the same or different from the condition derived from the machining program in claim 1 and/or the changes a condition in claim 1?
Claim 3 recites the limitation "the end".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “changes a condition”.  However, the metes and bounds of the limitation are unclear.  As described above with respect to a condition in claim 1, is the changed condition the same or different from the condition derived from the machining program in claim 1 and/or the changes a condition in claim 1?
Claim 4 recites the limitation “changes a condition”.  However, the metes and bounds of the limitation are unclear.  As described above with respect to a condition in claims 1 and 
Claim 5 recites the limitation "the machining system other than the machining system that is newly started machining".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a plurality of machining systems”, “machining”, “a tool”, and “workpiece”.  However, the metes and bounds of the limitations are unclear. In particular, are these limitations the same or different from the limitations referenced in claim 1 (e.g., Is the plurality of machining system recited in claim 6 the same or different from the plurality of machining systems recited in claim 1?)?



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2020/0257261 (Koshiishi) describes restriction an operation of a second machine to reduce vibrations transmitted to a first machine during tooling operations on a workpiece. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116